TO BE PUBLISHED IN THE OFFICIAL REPORTS



                     OFFICE OF THE ATTORNEY GENERAL


                               State of California



                            JOHN K. VAN DE KAMP


                               Attorney General



                           _________________________

                                        :


               OPINION                  :                No. 86-205


                                        :


                   of                   :              JULY 8, 1986
                                        :


       JOHN K. VAN DE KAMP              :


          Attorney General              :


                                        :


       RONALD M. WEISKOPF               :


       Deputy Attorney General          :


                                        :



________________________________________________________________________


         THE HONORABLE DENNIS A. BARLOW, COUNTY COUNSEL,
COUNTY OF YUBA, has requested an opinion on the following questions:

             1. Does state law (Gov. Code, § 66780.5) require the approval of the
City of Wheatland to amend the Yuba-Sutter Bi-County Solid Waste Management Plan?

             2. Does the Joint Powers Agreement entered into between Sutter County,
Yuba County, Marysville, Live Oak, Yuba City and Wheatland to administer the Yuba-
Sutter Bi-County Solid Waste Management Plan require the concurrence of the City of
Wheatland to amend it?

             3. In the event that such approval is needed for either reason, is the
requirement constitutional?




                                        1


                                                                            86-205


                                        CONCLUSIONS



             1. State law does require the approval of the City of Wheatland to amend
the Yuba-Sutter Bi-County Solid Waste Management Plan.

              2. The Joint Powers Agreement entered into between Sutter County,
Yuba County, Marysville, Live Oak, Yuba City and Wheatland does require the approval
of the City of Wheatland to amend the Yuba-Sutter Bi-County Solid Waste Management
Plan.

                3.    Said requirement is not unconstitutional.

                                          ANALYSIS

               Under the Nejedly-Z'berg-Dills Solid Waste Management and Resource
Recovery Act of 1972 (Stats. 1972, ch. 342, p. 642, § 1; Gov. Code, tit. 7.3, chs. 1 & 2,
§§ 66700-66794.5), the state's counties were required, in cooperation with affected local
jurisdictions, to prepare "a comprehensive, coordinated solid waste management plan...
for all waste disposal within the county and all waste originating therein ... to be disposed
of outside of the county." (§ 66780.1.)1 Said plans were to comply with the state solid
waste plan management policy adopted by the State Solid Waste Management Board
(§ 66780.7; cf. §§ 66711, 66722, 66770 and 66771) and with the hazardous waste
standards set by the State Department of Health Services (§ 66780.7; cf. § 66713; Health
& Saf.Code, § 25150), and they were to be submitted to those state agencies for review
and approval (§ 66780.7). Said plans were also to be consistent with any applicable
county or city general plan. (§ 66780.2; cf. § 66780, subd. (b); Christward Ministry v.
Superior Court (1986) 180 Cal.App.3d 99, 111.) Thereafter no sites for solid waste
disposal could be established or operated in a county except in conformity with its
approved solid waste management plan. (§ 66784.) Amendments to plans could be
effected, as would be necessary to establish an otherwise nonconforming site (§ 66784),
when approved by a "majority of the cities within the county which contain a majority of
the population of the [county's] incorporated area ..." (§ 66780.5, subd. (c)).

               In 1973 the cities of Marysville and Yuba City, and Sutter and Yuba
counties determined that an areawide approach to solid waste management would be
preferable to the two individual counties planning separate systems: the two counties had
similar economic, social and physical conditions, shared a high degree of
interdependence, and had some common regulatory agencies (e.g., the Sutter-Yuba
Health Department). In addition, the majority of wastes generated in Sutter County was
   1
       Unidentified section references are to the Government Code.

                                                2

                                                                                      86-205


disposed of in Yuba County. (Citizen's/Technical Committee, Bi-County Solid Waste
Plan and Program, Final Draft (June 1976) at p. 1.) Those four jurisdictions were joined
by the cities of Wheatland and Live Oak in requesting technical assistance from the
Sacramento Regional Area Planning Commission to draft a plan with a two-county
approach. (Ibid.)2 A comprehensive bi-county plan, drafted with the participation of the
affected jurisdictions as well as the state Solid Waste Management Board (id. at pp. 2-4),
recommended inter alia that a centralized Joint Powers Agency be created to assume the
responsibilities vested in the local jurisdictions and have administrative control over the
entire two-county area solid waste system. (Id. at p. 174.) Pursuant thereto, a Joint
Powers Agreement was entered into under the Joint Exercise of Powers Act (Gov. Code,
tit. 1, div. 5, ch. 5, § 6500 et seq.) between the six affected jurisdictions -- to wit, the
counties of Yuba and Sutter, and their incorporated areas, the cities of Wheatland,
Marysville, Yuba City and Live Oak. The Agreement created and established a Bi-
County Solid Waste Authority to administer the Bi-County Solid Waste Plan "and any
additional recommendations which may be amended to the original plan after unanimous
adoption by the member jurisdictions." (Agreement, § 9; cf. 2.) The Authority is
governed by a six-member board consisting of one supervisor appointed by each of the
two member counties' Board of Supervisors and one councilperson appointed by each of
the four member cities' City Council. (Id., 2.) A quorum of four representatives from the
member jurisdictions is necessary "for the purpose of voting on any matter" (5) and "four
affirmative votes are required for adoption or passage of any measure." (Id., 6). We
understand the bi-county Authority is the only one of its kind in the state.

               The State Reclamation Board has required construction of a new sanitary
landfill in the Yuba-Sutter area to replace an existing site in the City of Marysville. The
Bi-County Authority authorized a site selection survey to examine alternative sites and it
eventually chose a site on Ostrom Road in Yuba County five miles from the City of
Wheatland. The existing Plan must be amended to accommodate the site. It has been
approved by five of the six member jurisdictions which comprise the Authority, but the
City of Wheatland has rejected the proposal. We are asked whether Wheatland's
concurrence is necessary to amend the existing Plan to establish the site under state law
(§ 66780.5, subd. (c)) or under the parties' Joint Powers Agreement and, if so, whether
such requirement is constitutional. We conclude that the City of Wheatland's


   2
      A county could -- "with the agreement of a majority of the cities within the county
[containing] a majority of the population of [its] incorporated area ...transfer the responsibility
for the preparation of [its] solid waste management plan to the regional planning agency for the
region recognized by the Council on Intergovernmental Relations." (Former § 66780 [Stats.
1972, ch. 342, supra, renumbered § 66780.1 and amended by Stats. 1982, ch. 1468, § 2; Stats.
1982, §§ 1488, 2.5; see also § 66717(4).)

                                                3

                                                                                           86-205


concurrence is necessary under both state law and the Joint Powers Agreement
establishing the bi-county Authority and that said requirement is constitutional.

             1. Does State Law (Gov. Code, § 66780.5, subd. (c)), Require
Wheatland's Concurrence to Amend the Bi-County Waste Management Plan?

             Section 66780.5 contemplates triennial review and revision of a county's
solid waste management plan. Subdivision (c) provides that

       "... any amendment to the plan shall be approved by a majority of the cities
       within the county which contain a majority of the population of the
       incorporated area of the county." (§ 66780.5, subd. (c).)3A similarly
       formulated requirement is also necessary for a county to approve an initial
       solid waste management plan or for it to transfer its responsibility to adopt
       one to the regional planning agency for the region. (§ 66780.1.) The
       subdivision thus requires approval by a "qualified" majority of a county's
       cities for an amendment to a county solid waste management plan to be
       adopted. One first determines whether it has been approved by a sufficient
       number of cities to constitute a majority of the cities in a county -- i.e., a
       number of cities greater than half of the total number of cities in the county
       (Webster's Third New Internat. Dict. (1971 ed. at p. 1363; cf. 23
       Ops.Cal.Atty.Gen. 99, 101 (1954)) -- and then one sees whether their
       population also constitutes more than half of the population of the county's
       incorporated area.

              There are two incorporated areas in Yuba County: the City of Marysville
and the City of Wheatland. Marysville has a population of 10,600 and that of Wheatland
is 1,670. (Dept. of Finance, Population Research Unit, "Population Estimates of

   3
     Subdivision (c) of section 66780.5 provides in full:


        "(c) Any amendment to the plan shall be approved by a majority of the cities


    within the county which contain a majority of the population of the incorporated area


    of the county. Each proposed amendment shall be submitted to each city within the


    county. Each city shall act upon the proposed amendment within 90 days after the


    city has received the amendment. If a city fails to act upon the proposed amendment


    within 90 days after receiving the amendment, the city shall be deemed to have


    approved the amendment as submit- ted. Each amendment shall be submitted to the
    board for approval as to its compliance with state policy." (Emphasis added.)
    A similarly formulated requirement is also necessary for a county to approve an initial solid
waste management plan or for it to transfer its responsibility to adopt one to the regional
planning agency for the region. (§ 66780.1.)

                                               4

                                                                                         86-205


California Cities and Counties," Rep. No. 85 E-1 (May 1, 1985.)4 Inasmuch as there are
two cities involved, a majority of their number -- again, a number greater than half -- is
two, and thus the concurrence of both of them is necessary to meet the first majority, that
"of cities," required by subdivision (c). It would thus be necessary to have the
concurrence of the City of Wheatland under section 66780.5, subdivision (c), to amend a
Solid Waste Management Plan adopted by Yuba County.5

              But we do not deal with amending a plan adopted by Yuba County itself
but rather with amending one administered under a bi-county arrangement pursuant to the
Joint Exercise of Powers Act. Would the subdivision's requirement apply to that being
amended as well? We believe so.

             For a power under the Joint Exercise of Powers Act (Gov. Code, § 6500 et
seq.) to be exercised, it must have been able to have been exercised by each of the
contracting parties to the arrangement (6502).6 In other words, "a public agency may

   4
      The populations of the six subject jurisdictions as of January 1, 1985, were:
        Sutter County                  = 57,600                Yuba County          = 53,300
         Yuba City                     = 21,100                 Marysville          = 10,600
          Live Oak                     = 3,700                  Wheatland           = 1,670
        Total                                                  Total
        Incorporated                   = 24,800                Incorporated         = 12,270
(Dept.of Finance, Rep.No.85 E-1, supra.)
    5
      We reject the suggestion that has been made that subdivision (c) should more properly be
read to require a majority of -- "the cities in a county which contain a majority of the population
of the incorporated area," i.e., a majority of just those cities in a county that happen to have a
majority of the incorporated area's population. If subdivision (c) were read with that perspective,
the concurrence of the City of Wheatland would not be necessary to amend a solid waste
management plan adopted by Yuba County since the required majority of "cities having a
majority of the incorporated population," would be satisfied by Marysville alone (see fn.4, ante)
and its approval would suffice. While grammar favors this construction, we do not believe it
comports with the Legislature's intentions regarding the mechanism of subdivision (c) and
certainly not the concern it has expressed there and elsewhere in the Act for incorporated areas as
such. (See, e.g., §§ 66780, 66780.1, 66780.2, 66784.2.) It is as individual units that the
Legislature wished cities to have a voice in rejecting a plan amendment under subdivision (c)'s
"majority of cities." The posited interpretation of the subdivision would swallow that voice in the
sea of population as the instant example shows.
    6
      Section 6502 provides in part:
          "If authorized by their legislative or other governing bodies, two or more public
      agencies by agreement may jointly exercise any power common to the contracting
      parties, even though one or more of the contracting agencies may be located outside
      this state. [] It shall not be necessary that any power common to the contracting

                                                5

                                                                                           86-205


only enter into a joint powers agreement to do jointly that which the agency is already
authorized to do independently. A public agency may not acquire new functions or
powers through a joint powers agreement." (60 Ops.Cal.Atty.Gen.148, 151 (1977).)
And, "any reasonable doubt respecting the nature or exercise of a power must be resolved
against the [agency]." (42 Ops.Cal.Atty.Gen.125, 126 (1963).)

              Again, if only Yuba County were involved and we were dealing with the
question of amending its Plan, section 66780.5, subdivision (c) would apply and require
the approval of the City of Wheatland before that could happen. The county would not be
able to exercise its power to amend its Plan without that concurrence. The county then
takes that power with the same limitation impressed thereon to the Joint Powers
Agreement, and the Authority which it joins becomes similarly circumscribed. We
therefore conclude that Wheatland's approval is necessary to amend the Yuba-Sutter Bi-
County Plan.7

             2.    Does the Joint Powers Agreement Establishing the Bi-County Waste
Management Authority Require the Concurrence of the City of Wheatland to Amend the
Bi-County Plan to Build the Ostrom Road Site?

             We are called upon to interpret the Joint Exercise of Powers Agreement
entered into in 1979 between the six jurisdictions which constitute the Authority to
determine whether it gives the City of Wheatland a veto over amending the Bi-County
Waste Management Plan to accommodate the proposed sanitary landfill site on Ostrom
Road. We conclude that it does.



      parties be exercisable by each such contracting party with respect to the
      geographical area in which such power is to be jointly exercised."
    7
      We reject the suggestion that since section 66780.5 only applies to individual counties, in
the case of the unique Bi-County Plan by extrapolation it would call for a majority of three of the
four cities in both counties having a majority of the incorporated populace. When the Legislature
has wished that such a majority be necessary to amend a plan of a multi-county area, it has
specifically made provision for it. (See 66780.6: the Regional Solid Waste Management Plan for
the San Francisco Bay Area must be approved and amended in the general assembly of the
Association of Bay Area Governments "by a majority of the counties representing a majority of
the population of the San Francisco Bay Area, and ... a majority of the cities representing a
majority of the population of [its] incorporated areas ....") If the Legislature wanted that formula
to apply to amending the plan of another multi-county area, indeed, if it had even contemplated
one, it would have made similar provision. (Cf. Safer v. Superior Court (1975) 15 Cal.3d 230,
236, 238; Kaiser Steel Corp. v. County of Solano (1979) 90 Cal.App.3d 662, 667; Marsh v.
Edwards Theaters Circuit, Inc. (1976) 64 Cal.App.3d 881, 891.)

                                                 6

                                                                                            86-205


             In answer to the first question we concluded that state law gives such a veto
to the City of Wheatland and that that could not be taken away in a joint powers
agreement. Fortunately, the provisions of the subject Agreement are consistent with that
demand.

              A joint powers agreement, though a creature of statutory origin, is
essentially a contractual arrangement between public entities. (Cf. Housing Authority v.
City of L.A. (1952) 38 Cal.2d 853, 868.) In that respect it is no different from a contract
between private parties. The Joint Powers Agreement here, no doubt, was only executed
after protracted negotiations between the two counties and four cities involved. In the
final document to which they all adhered, each reserved to itself certain fundamental
powers as part of the "deal" that was struck in the restructuring of their responsibilities.
In paragraph 8, each member expressly reserved the right to prevent the Authority from
compelling financial contributions from its membership. And, in paragraph 9, each
reserved the right to prevent enactment of an amendment to the original Plan:

              "All recommendations developed in the originally adopted 1975 Bi-
       County Solid Waste Plan and any additional recommendations which may
       be amended to the original plan after unanimous adoption by member
       jurisdictions shall be implemented and administered by the Bi-County
       Solid Waste Authority except for ... [the adoption of ordinances governing
       solid waste collection and the adoption of contracts, rate structures and
       franchises with collection agencies]." ("Agreement," supra, 9.)

Thus, although in paragraph 5 of the Agreement a quorum is established as being four of
the six-member jurisdictions and in paragraph 6 "four affirmative votes are required for
adoption or passage of any measure," where "additional recommendations which may be
amended to the original plan" are concerned paragraph 9 unequivocally calls for
unanimous consent and thus accords the City of Wheatland a veto over them. Again, that
was part of the "deal" that was struck when the agency was formed and "absent th[at]
voting qualification ..., it is doubtful that the [Agency] could have been formed or
Functioned." (Schindler v. Palo Verde Irrigation Dist. (1969) 1 Cal.App.3d 831, 839.)

           3.     Is it Constitutional for Wheatland to Have A Veto Over
Amendments to the Bi-County Waste Management Plan?

              In the event that we concluded that the City of Wheatland, with barely two
percent of the population of the bi-county area (see fn. 4, ante), would have a veto over
amendments to the Bi-County Plan, we were asked whether that would be constitutional.
It is suggested that such might violate the precept of "one man, one vote" founded in the


                                             7


                                                                                     86-205


Equal Protection Clause of the Fourteenth Amendment and the correlative provisions of
the California Constitution (Cal. Const., art. I, § 7). We conclude that it does not.

               In Gray v. Sanders (1963) 372 U.S. 368, the High Court held that Georgia's
county-unit system for primary elections was unconstitutional because it gave control of
the electoral process to rural minorities and thus a rural voter had more influence than an
urban one. (Id. at p. 371.) Said the court:

              "How ... can one person be given twice or ten times the voting power
       of another person in a statewide election merely because he lives in a rural
       area or because he lives in the smallest rural county? Once the
       geographical unit for which a representative is to be chosen is designated,
       all who participate in the election are to have an equal vote--whatever their
       race, whatever their sex, whatever their occupation, whatever their income
       and wherever their home may be in that geographical unit. This is required
       by the Equal Protection Clause of the Fourteenth Amendment. [Id. at p.
       379.]

              ". . . . . . . . . . . . . . . . . . . . . . . .

              "The conception of political equality from the Declaration of
       Independence, to Lincoln's Gettysburg Address, to the Fifteenth,
       Seventeenth, and Nineteenth Amendments can mean only one thing -- one
       person, one vote." (Id. at p. 381; cf. Wesberry v. Sanders (1964) 376 U.S.
       1 [U.S. congressman; U.S. Const., art. I,§ 2]; see also Baker v. Carr (1962)
       369 U.S. 186 [federal courts may inquire into such matters].)

The next year, in Reynolds v. Sims (1964) 377 U.S. 533 and 14 companion cases, the
court applied the same precept to the apportionment of both houses of a state's legislature.
(Id. at p. 568.) It rejected any sophisticated justifications for apportionment otherwise:
"Legislators represent people, not trees or acres. Legislators are elected by voters, not
farms or cities or economic interests." (Id. at p. 562.) Four years later, in Avery
v.Midland County (1968) 390 U.S. 474, the requirement was extended to the election of
governing bodies of units of local government:

              "The Equal Protection Clause reaches the exercise of state power
       however manifested, whether exercised directly or through subdivisions of
       the State. [Id. at p. 479.]

              ". . . . . . . . . . . . . . . . . . . . . . . .


                                                                 8

                                                                                       86-205


               "The constitution imposes one ground rule for the development of
       arrangements of local government: a requirement that units with general
       governmental powers over an entire geographic area not be apportioned
       among single-member districts of substantially unequal population." (Id. at
       pp. 485-486; see also Hadley v. Junior College Dist. (1970) 397 U.S. 50,
       56; cf. Wiltsie v. Board of Supervisors (1966) 65 Cal.3d 314, 315; Miller v.
       Board of Supervisors (1965) 63 Cal.2d 343, 348.)

               These and other cases applying the "one man, one vote" principle, however,
involved elections. Where an election is not involved, as one is not here, the High Court
has said that "the principle of 'one man, one vote' has no relevancy." (Sailors v. Board of
Education (1966) 387 U.S. 105, 111; cf. Schindler v. Palo Verde Irrigation Dist., supra,
1 Cal.3d at pp. 836, 837.)8 Since we do not deal with an election and the question of a
"diluted franchise," that should conclude the matter. Perhaps though an additional
observation is in order.

              The High Court has expressed an awareness of the immense pressures
facing units of local government, of the greatly varying problems with which they must
deal (Avery v. Midland County, supra, 390 U.S. at p. 485), and of the fact they "may need
many innovations, numerous combinations of old and new devices, [and] great flexibility
in ... arrangements to meet changing ... conditions." (Sailors v. Board of Education,
supra, 389 U.S. at pp. 110-111.) It has been willing to accord it. For example, even
where elections are involved in local agencies or districts of limited purpose and powers
(as opposed to those possessing general governmental powers or powers of comparable
significance), the court has held that "the popular election requirements enunciated by
Reynolds, supra, and succeeding cases are inapplicable." (Sayler Land Co. v. Tulare
Water District (1973) 410 U.S. 719, 730; accord, Sailors v. Board of Education, supra, at
p. 111; Simi Valley Recreation & Park Dist. v. Local Agency Formation Com. (1975) 51
Cal.App.3d 648, 675-681; Philippart v. Hotchkiss Tract Reclamation Dist. (1976) 54
Cal.App.3d 797, 800-801, 806808; Schindler v. Palo Verde Irrigation Dist., supra, 1
Cal.App.3d 831, passim; but see Choudry v. Free (1976) 17 Cal.3d 660, 666- 669;



   8
      The doctrine of "one person, one vote" has been raised, with mixed results, in situations
other than just elections for an office, but those situations also perforce involved voting. (See,
e.g., Lockport v. Citizens For Community Action (1977) 430 U.S.259 [separate majorities of city
and noncity residents needed in referendum to approve a new county charter]; Cipriano v. City of
Houma (1969) 395 U.S.701 [vote on issuance of revenue bonds]; Phoenix v. Kolodziejski (1970)
399 U.S.204 [vote on municipal general obligation bonds]; Fullerton Joint High School Dist. v.
State Bd.of Education (1982) 32 Cal.3d 779 [election on proposed new unified school district].)

                                                9


                                                                                          86-205


Fullerton Joint Union High School Dist. v. State Bd.of Education, supra, 32 Cal.3d at p.
804.)9

              The Court has also held that where identifiable electoral interests can be
determined, giving each of them a separate say or veto on an issue affecting each
distinctly, does not violate the Equal Protection Clause. (Lockport v. Citizens For
Community Action, supra, 430 U.S. at pp. 272-273 [referendum to adopt new county
charter; concurrent separate majorities of voting city dwellers and voting non- city
dwellers required for approval]):

              "The ultimate question then is whether, given the differing interests
       of city and noncity voters in the adoption of a new county charter in New
       York, those differences are sufficient under the Equal Protection Clause to
   9
      The court's description of the Tulare Water District in Sayler Land Co. can equally apply,
with purpose changed, to the Bi-County Waste Management Authority here:
                 "The appellee district in this case, although vested with some typical
         governmental powers, has relatively limited authority. Its primary purpose,
         indeed the reason for its existence, is to provide for the acquisition, storage, and
         distribution of water for farming in the Tulare Lake Basin. It provides no other
         general public services such as schools, housing, transportation, utilities, roads, or
         anything else of the type ordinarily financed by a municipal body. [Record
         citation.] There are no towns, shops, hospitals, or other facilities designed to
         improve the quality of life within the district boundaries, and it does not have a
         fire department, police, buses, or trains. Ibid. [] [T]he district [does] not exercise
         what might be thought of as 'normal governmental' authority, ...." (Sayler Land
         Co. v. Tulare Water District, supra, 410 U.S.at pp.728-729.)
    (See also the description of the Simi Valley Recreational & Park District in Simi Valley,
supra, 51 Cal.App.3d at p. 679.) The result with respect to school districts, however, has usually
been otherwise because education has traditionally been a vital governmental function and a
district's actions have a broad impact on the life of a community. (Hadley v. Junior College
District (1970) 397 U.S.50 [election of trustees]; Kramer v. Union School District (1969) 395
U.S.621 [school board elections]; Fullerton Joint Union High School Dist. v. State Bd.of
Education, supra, 32 Cal.3d 779 [election for formation of new school district].) So too with a
large irrigation district which exercised broad powers and provided services essential to a large
number of persons (Choudry v. Free (1976) 17 Cal.3d 660) and with a municipal improvement
district which exercised powers normally held by a municipal government (Burrey v.
Embarcadero Mun.Improvement Dist. (1971) 5 Cal.3d 671). Since no election is involved herein
and the right of equal franchise is not questioned, we need not become involved in deciding
whether the Agency would be considered the type of special purpose district to which Reynolds
would not apply. (Compare Choudry v. Free, supra, at pp. 667-668, fn.7, and Schindler v. Palo
Verde Irrigation Dist., supra, 1 Cal.App.3d at p.837, with Fullerton Joint Union High School
Dist. v.State Bd.of Education, supra, at p. 804.)

                                               10

                                                                                          86-205


       justify the classifications made by New York law. [Citations.] If that
       question were posed in the context of annexation proceedings, the fact that
       the residents of the annexing city and the residents of the area to be
       annexed formed sufficiently different constituencies with sufficiently
       different interests could be readily perceived. The fact of impending union
       alone would not so merge them into one community of interest as
       constitution- ally to require that their votes be aggregated in any
       referendum to approve annexation. Cf. Hunter v. Pittsburgh, 207 U.S. 161.
       Similarly a proposal that several school districts join to form a consolidated
       unit could surely be subject to voter approval in each constituent school
       district.

              "Yet in terms of recognizing constituencies with separate and
       potentially opposing interests, the structural decision to annex or
       consolidate is similar in impact to the decision to restructure county
       government in New York. In each case, separate voter approval
       requirements are based on the perception that the real and long-term impact
       of a restructuring of local government is felt quite differently by the
       different county constituent units that in a sense compete to provide similar
       governmental services. Voters in these constituent units are directly and
       differentially affected by the restructuring of county government, which
       may make the provider of public services more remote and less subject to
       the voters' individual influence." (430 U.S. at pp. 271-272.)

This language was quoted by the California Supreme Court in Fullerton Joint Union
High School Dist. v. State Bd. of Education, supra, which took it as "[making] clear that
the state can recognize that residents of different areas may have different interests and,
in a single-issue referendum, can constitutionally require concurrent majorities." (32
Cal.3d at p. 801.)

               In Lockport, the interests of the affected jurisdictions were perceived to be
different because there was to be a transfer of governmental functions, duties, and
responsibilities in a restructuring of local government. While one jurisdiction might not
be excluded from having a voice in the restructuring which will affect it (Fullerton Joint
Union High School Dist. v. State Bd. of Education, supra, 32 Cal.3d at pp. 801, 802;
Hawn v. County of Ventura (1977) 73 Cal.App.3d 1009, 1021), a requirement can exist
that its separate concurrence be secured for it. That really is no different from the
situation herein presented of a Joint Powers Agreement entered into between two
counties and four cities which necessarily involved the transfer of governmental powers
each had exercised before. (§ 6502.) There was no constitutional infirmity in its


                                            11


                                                                                        86-205


requiring separate concurrences, (i.e., unanimity) of the six jurisdictions to adopt their
Plan, or to subsequently amend it.

              Facially, section 66780.5 itself does not require such unanimity. It only
requires a particular majority of affected cities. In this particular situation, however, it
does have the effect of requiring their unanimous consent to amend the agreed upon Bi-
county Solid Waste Management Plan. We conclude that that too is not unconstitutional.

                                          *****




                                            12


                                                                                     86-205